IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KEITH ALEXANDER,                       : No. 440 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
CORRECTIONS OFFICER VOLKERT,           :
TRACY BROKENSHIRE, MAILROOM            :
SUPERVISOR, NANCY WILSON,              :
BUSINESS MANAGER SCI COAL              :
TOWNSHIP, KERI MOORE, DEPUTY           :
GRIEVANCE OFFICER, DORINA              :
VARNER, CHIEF GRIEVANCE OFFICER,       :
VINCENT MOONEY,                        :
SUPERINTENDENT,                        :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.